Citation Nr: 0518570	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for Hepatitis A, B, or C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to April 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was previously before 
the Board in October 2003 and remanded for additional 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the record in September 2002, the Board 
concluded that additional development was needed.  The 
development was attempted by the Board under the provisions 
of regulations that were then in effect.  See e.g., 38 C.F.R. 
§ 19.9 (2002).  To that end, a memorandum was prepared and 
the case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  Specifically, 
the Board determined that any outstanding medical records 
should be obtained including a liver biopsy results from Holy 
Family Hospital.  Subsequent to the dispatch of that 
memorandum, the Board's authority to request development, 
provide notice thereafter, and then adjudicate the case 
without referral to the RO was invalidated.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  

By a remand order issued in October 2003, the Board pointed 
out that, in light of the Federal court decision and other 
policy considerations, VA had determined that the Veterans 
Benefits Administration (VBA) would resume virtually all 
development functions.  The case was remanded to the RO to 
undertake the development set forth in the Board's September 
2002 development memorandum.  However, the Board notes that 
all the development mandated by the September 2002 
development memo has not been completed.

Specifically, the Board notes that incomplete VA Form 4142s, 
dated in December 2002, authorizing release of information 
from Holy Family Hospital and private physician, M.B.C. 
remain unexecuted.  They were received but not acted on 
before the aforementioned decision.  The RO must therefore 
obtain these treatment records because they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of the claim.  Moreover the 
Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the appellant and by the 
evidence of record.)  

In addition, the veteran also reported that he has received 
treatment since February 2003 from the VA Medical Center in 
Manchester, New Hampshire.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Furthermore, the Board finds that, while this case is in 
remand status, the RO should ensure that all notification 
action required by the Veteran Claims Assistance Act of 2000 
(VCAA) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.

The Board regrets the further delay, however, it must be 
noted that the Court in a number of cases has determined that 
where the record before the Board is inadequate, a Remand is 
mandatory rather than permissive.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, to 
ensure that VA has met its duty to assist the veteran in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent medical records, particularly 
to include (but not limited to) all 
outstanding treatment records from Holy 
Family Hospital, Dr. M.B.C and the VA 
Medical Center in Manchester, New 
Hampshire.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  All attempts to 
procure records should be documented in 
the file.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request that he submit the 
outstanding evidence.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




